DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters 
Applicant’s response filed October 12, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-18 and 20-21 are currently pending.  Claims 1, 4, 6-10, 13-18 and 20 are currently amended.  Claim 19 is cancelled.  Claims 6-9, 13, 18 and 20 are withdrawn.  Claim 21 is new.

Claim Objection- Withdrawn
Applicant’s amendment submitted October 12, 2021 obviates the previous objection to claim 10.

Claim Interpretation
Claim 1 has been amended to recite the phrase “…a lyophilized dry platelet lysate material being free of any gelatinizing-inhibiting substance…”  It is noted that Applicant’s specification (page 8, lines 14-21 and page 9, lines 11-20) discloses the human platelet lysate is generated by apheresis from plasma supplemented with the anticoagulant Acid-Citrate-Dextrose (gelatinizing-inhibiting substance).  Thereafter, the lyophilized platelet lysate is reconstituted without the addition of gelatinization-inhibiting substances such as heparin in order to permit spontaneous gelatinization 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Rejection Withdrawn
RE: Rejection of Claims 1-5, 10-12 and 14-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Regarding claim 1, Applicant has amended the phrase “lyophilization of said platelet lysate, so as to provide a dry platelet lysate gel material” to remove the word “gel”, thus clarifying the platelet lysate material is dry.
Regarding claim 10, Applicant has removed reference to a “gel” material and further amended withdrawn claim 6 to remove reference to a “gel” material, thus providing clarification to claim 10.

Applicant’s amendments obviate the previous rejection of claims 1-5, 10-12 and 14-17.  However, the amendment has necessitated a new ground of rejection, as set forth below.

New ground of Rejection, necessitated by Amendment
Claims 1-5, 10-12, 14-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ready-to-use” in claims 1, 10 and 21 is a relative term which renders the claim indefinite. The term “ready-to-use” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification at pages 3-5 discloses the lyophilized dry platelet lysate material is stable and can be stored over a long period and can be easily transported to the place of use (page 3, lines 26-29; page 4, lines 30-31).  The dry material is delivered to the end-user as a “kind of ready-to-use” material which can be easily reconstituted by the user (pages 3, lines 32-33 and 5, lines 1-2).
Given the specification does not define any time-period parameters for what is meant by “ready-to-use”, or provides a definition of what characteristics make the 
Since each of claims 2-5, 11-12 and 14-17 depend directly or indirectly from claims 1 or 10 they each inherit the deficiency thereof, and thus are rejected on the same basis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Rejection Maintained
Claim(s) 1-5, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Patel et al., (US 2013/0195959; IDS 1/11/2019) (“Patel”).

The preamble of claim 1 has been amended to now recite the phrases “ready-to-use material” and “for preparing a three-dimensional substrate for cultivating cells”.  It is noted these recitations are directed to the intended use of the lyophilized dry platelet lysate material that is produced by the claimed method. The claims do not recite any active steps regarding preparing the three-dimensional substrate and culturing cells.
M.P.E.P. § 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitations “ready-to-use” and “substrate for cultivating cells” does not affect the patentability of the claimed method. Methods are defined by their constituent steps, not by an intended use or application. 
Further regarding claim 1 and the limitation directed at the lyophilized platelet material being free of any gelatinizing-inhibiting substance, it is noted, as discussed above at Claim Interpretation, this limitation is interpreted to exclude the addition of exogenous anticoagulants to the lyophilized platelet lysate.

Regarding claim 1, it is initially noted, as set forth above at Claim Interpretation, the recitation of the phrases “ready-to-use material” and “for preparing a three-dimensional substrate for cultivating cells” in the preamble are directed to the intended use of the lyophilized dry platelet lysate material that is produced by the 

Patel is directed to a method of preparing a platelet lysate composition for therapeutic use or as a culture medium. The method comprises steps of concentrating platelets from a platelet source, lysing the platelets to form a plurality of lysates, and further lyophilizing the lysates to form lyophilized platelet lysates containing released concentrations of available growth factors, cytokines, and chemokines (paragraph [0002]-[0003]). 
Patel’s Example 2 prepares a lyophilized platelet rich plasma lysate using the method of Example 1 (paragraph [0036]) with the additional step of processing the blood using a commercially available PRP preparation device such as the Magellan PRP device, after the blood is collected. The lysing and lyophilization steps are conducted as in Example 1 (paragraph [0037]), specifically by collecting peripheral blood, which reads on “providing a thrombocyte concentrate”. The collected blood is further processed using a commercial PRP preparation device, which reads on “harvesting blood platelets from the thrombocyte concentrate”.  The platelet rich portion is removed and tubes of the platelet rich portion are placed into a freezing range of -190°C to -80°C for a period of 24 hours. After 24 hours, the platelets are lysed by thawing quickly at 37°C. After thawing, the tubes are then returned for another freeze cycle within the same freezing range for a period of 24 hours. The freeze-thaw is repeated at lysing the blood platelets so as to produce a platelet lysate”. After the last thaw cycle, the tubes are refrozen at -80°C and stored overnight. The following day, the tubes are lyophilized, which reads on “lyophilization of said platelet lysate, so as to provide a lyophilized dry platelet lysate gel material”. Upon lyophilization the platelet lysate product can be stored at room temperature for at least a year, or if at -80°C, for example, a period of 5 years. It is noted that the steps of lysing and lyophilizing can result in varying concentrations of platelet lysate (e.g., 30%, 50%, 70%, 90%, 100%).  Patel’s method disclosed in Example 1 is free of gelatinizing-inhibiting substances. Thus, Patel’s method produces a lyophilized dry platelet lysate material being free of a gelatinizing-inhibiting substance, thus anticipating claim 1.
Regarding claims 2-3 and 12, Example 3 of Patel (paragraphs [0038]-[0044]) teaches adding the lyophilized platelet lysate (LPRPL product) to supplement tissue culture media for human cell culture.  For example, 10 mL of LPRPL can be used to prepare 97 mL of DMEM (i.e. standardized medium composition), thus anticipating claims 2-3 and 12.
Regarding claim 5, Example 1 teaches the blood platelets are lysed by a freeze-thaw process, thus anticipating claim 5.
Regarding claims 4 and 14-15, as set forth above, Example 1 (paragraphs [0036]) of Patel teaches lysing and lyophilizing steps can result in varying concentrations of platelet lysate (e.g., 30%, 50%, 70%, 90%, 100%), thus anticipating claims 4 and 14-15.  MPEP 2131.03

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Rejection(s) Maintained
Claims 16 and 17 remain rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claims 1-5, 12, 14 and 15 above.
The teaching of Patel is set forth above and anticipates claims 1-5, 12, 14 and 15.
	Regarding claims 16 and 17 and the claimed ranges of blood platelet lysate, it is noted that although Example 1 of Patel (paragraphs [0036]) teaches lysing and lyophilizing steps can result in varying concentrations of platelet lysate (e.g., 30%, 50%, 70%, 90%, 100%). Patel does not further teach platelet lysate concentrations of 1-20% (claim 16), or 5-15% (claim 17).  Although Patel does not further teach the claimed ranges, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the concentration of platelet lysate as a matter of routine experimentation as it is a recognized result effective variable, as Patel indicates the lysing and lyophilization steps provide the various concentrations of platelet lysate thus releasing growth factors and cytokines that are useful as cell culture supplements (paragraph [0034]).  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the concentration with a reasonable expectation for successfully forming a product comprising lysed platelets and the resulting released growth factors and cytokines that are useful as cell culture supplements; thus meeting the limitation of claims 16 and 17.

	Claims 1-5, 10-12 and 14-17 remain rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., (WO 2013/000672; IDS 1/11/2019) (“Wagner”), in view of Patel (set forth above) (“Patel”).
The rejection has been updated in view of Applicant’s claim amendment submitted October 12, 2021.
It is initially noted, as set forth above at Claim Interpretation, the recitation of the phrases “ready-to-use material” and “for preparing a three-dimensional substrate for cultivating cells” in the preamble are directed to the intended use of the lyophilized dry platelet lysate material that is produced by the claimed method.  Likewise, regarding the phrase “wherein the ready-to-use material for preparing the three-dimensional substrate is produced” as recited in claim 1 at lines 8-9, it is noted the recitation “ready-to-use material for preparing the three-dimensional substrate” is directed to the intended use of the lyophilized dry platelet lysate material that is produced by the claimed method.
Regarding claim 1, Wagner is directed to a method for cultivating cells (mesenchymal stromal cells or fibroblasts) on/in the surface of a three-dimensional gelled scaffold comprising 1-60% human platelet lysate (HPL) (page 3, lines 8-20). Wagner teaches a two-phase system comprising (a) a liquid medium and (b) a three-dimensional, gel-like substrate.  The three-dimensional, gel-like substrate comprises blood platelet lysate and is free of a gelatinization-inhibiting substance. The liquid medium comprises the blood platelet lysate in combination with a gelatinization-inhibiting substance (page 6, lines 10-13).
Wagner (page 5, lines 12-28, to page 6, lines 1-8) specifically teaches the following method:
providing a thrombocyte concentrate”;
	b) Harvesting blood platelets from said concentrate, reads on “harvesting blood platelets from said concentrate”;
	c) Lysing the blood platelets, reads on “lysing the blood platelets so as to produce  a platelet lysate”;
	d) Adding at least one medium component to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate; and
	e) Allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C so as to obtain a gel-like substrate (i.e. three-dimensional substrate, see FIG. 1) comprising blood platelet lysate (HPL-gel substrate).
	Wagner teaches the blood platelet lysate, either pure or diluted, spontaneously gelatinizes at approximately 37 °C without the addition of any coagulation-inducing agent e.g. thrombin and/or calcium gluconate, which reads on “…being free of any gelatinizing-inhibiting substance…”.  The medium component comprises a standardized medium composition for cell culture, e.g. DMEM low glucose (DMEM-LG). Wagner further teaches the culture medium contains essential growth factors and all necessary nutrients for cell cultures without undesired serum components.  Furthermore, the substrate may comprise 1 -40 % blood platelet lysate, specifically the gel-like substrate according to the invention may comprise 10 % HPL (human platelet lysate), 89 % DMEM, and 2mM L-glutamine.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lyophilize the platelet lysate of Wagner in order to provide a dry product that can be easily stored at room temperature and thus does not require expensive freezers, as well as being readily available at the time of need, thus permitting the advance preparation of the product.
The person of ordinary skill in the art would have been motivated to modify the method of Wagner to include lyophilizing the platelet lysate, as taught by Patel, for the predictable result of successfully preserving the platelet lysate in a manner that permits cost-cutting storage at room temperature and advance preparation, therefore being readily available at the time of need, thus meeting the limitation of claim 1.

Regarding claims 2-4, it is noted Wagner teaches adding at least one standardized medium composition for cell culture, specifically DMEM, to obtain a medium comprising 1-60% blood platelet lysate, thus meeting the limitation of claims 2-4.
	Regarding claim 5, as set forth above regarding claim 1, Wagner teaches platelet lysates can be generated by a simple freeze-thaw process (page 1, lines 24-25), thus meeting the limitation of claim 5.
	Regarding claims 10 and 21, and the limitations directed to preparing a three-dimensional substrate for culturing cells, it is noted as set forth above regarding claim 1, the combined prior art teaches providing a platelet lysate material by:
	a) Providing a thrombocyte concentrate;
	b) Harvesting blood platelets from said concentrate;
	c) Lysing the blood platelets; and
	d) Lyophilizing the platelet lysate to provide a lyophilized dry material.
	As to the limitation “preparing the three-dimensional substrate for cultivating cells using said ready-to-use material” it is noted, as set forth above regarding claim 1, Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate; and allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C therefore obtaining a gelled substrate (i.e. preparing the three-dimensional substrate) comprising blood platelet lysate. Cells were thereafter seeded on 
	Regarding claim 11, Wagner teaches seeding mesenchymal stem cells (MSCs) on the HPL-gel substrates (platelet lysate gel substrates) (page 18, lines 25-30; page 19, lines 15-17; FIG. 1), thus meeting the limitation of claim 11.
	Regarding claim 12, Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate and allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C therefore obtaining a gelled substrate comprising blood platelet lysate (page 5, lines 12-28, to page 6, lines 1-8), thus meeting the limitation of claim 12.
Regarding claims 14-17 and the limitations directed to the concentration of the platelet lysate, it is noted as set forth above regarding claim 12, Wagner teaches Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate (claimed range lies within the prior art range) (page 5, lines 12-28, to page 6, lines 1-8), thus meeting the limitation of claims 14-17.   
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claims 10-11, and new claim 21, are rejected under 35 U.S.C. 103 as being unpatentable over Patel, as applied to claims 1-5, 12, 14 and 15 above, and further in view of Wagner (set forth above).

Regarding claims 10 and 21, it is noted that Patel teaches the following:
a) Providing a thrombocyte concentrate;
b) Harvesting blood platelets from said concentrate;
c) Lysing the blood platelets; and
d) Lyophilizing the platelet lysate to provide a lyophilized dry material.
Patel does not further teach the addition of the lyophilized platelet lysate prepares a three-dimensional substrate for cultivating cells.  However, Wagner, as set forth above, teaches the platelet lysate (1-60%) can be added to DMEM culture medium and allowed to gelatinize at approximately 37 °C therefore obtaining a gelled substrate (i.e. three-dimensional substrate) comprising blood platelet lysate (HPL-gel). Mesenchymal stem cells can be seeded on the HPL gel (human platelet lysate gel) (FIG. 1 and page 5, lines 12-28, to page 6, lines 1-8; page 18, lines 25-30; page 19, lines 15-17).
Wagner further teaches the three-dimensional gelled substrate provides increased proliferation which may be the result of easily accessible growth factors, cell growth is not strictly limited to two dimensions and the cells proliferate more homogeneously and reach higher cell densities on the HPL-gel substrate.  Taken together, HPL-gel strongly enhances expansion of MSCs (page 23, lines 10-26).
Therefore, given that Patel and Wagner are both directed to the cultivation of mesenchymal stem cells using culture mediums supplemented with platelet lysate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lyophilized platelet lysate to prepare a three-dimensional gel substrate for cultivating cells.  

The skilled artisan would have had a reasonable expectation of success in combining the teachings of Patel and Wagner because each of these teachings are directed at methods for successfully cultivating mesenchymal stem cells since the MSCs are well-known for therapeutic purposes.	


Response to Remarks
Claim Objections:
Applicant’s amendment submitted October 12, 2021 obviates the previous objection to claim 10.

Rejection under 35 USC 112:
Applicant’s amendment submitted October 12, 2021 obviates the previous rejection of claims 1-5, 10-12 and 14-17.  However, the amendment necessitated a new ground of rejection, as set forth above.


Rejection under 35 USC 102:
Applicant has traversed the rejection of record on the grounds that the platelets collected by Patel are collected in the presence of an anticoagulant such as heparin, as discussed at Applicant’s Remarks (second and third paragraphs, page 8).
Applicant’s remarks have been fully considered but are not found persuasive.
In response, as set forth above at Claim Interpretation, the phrase “…a lyophilized dry platelet lysate material being free of any gelatinizing-inhibiting substance…”  does not exclude the use of anticoagulants for collection or generation of platelets from plasma.
It is noted that Applicant’s specification (page 8, lines 14-21 and page 9, lines 11-20) discloses the human platelet lysate is generated by apheresis from plasma supplemented with the anticoagulant Acid-Citrate-Dextrose (gelatinizing-inhibiting substance).  Thereafter, the lyophilized platelet lysate is reconstituted without the addition of gelatinization-inhibiting substances such as heparin in order to permit spontaneous gelatinization (coagulation) (specification at page 15, lines 29-31). Thus, Applicant’s disclosure supports that the limitation directed to the lyophilized dry platelet lysate material being free of any gelatinizing-inhibiting substance means the lyophilized platelet lysate product is prepared without the addition of any exogenous gelatinization-inhibiting substances such as heparin.
If Applicant is asserting that the claimed limitation means that the collection of platelets is without any anticoagulant, Applicant’s disclosure would not support such a limitation and would therefore raise a new matter issue.


Rejections under 35 USC 103:
Applicant has traversed the rejection of record on the grounds that Wagner does not teach lyophilization of the platelet lysate nor the use of a lyophilized dry platelet lysate material and there is no motivation to lyophilize the platelet lysate material of Wagner since Patel does not teach the use of lyophilized platelet lysate material for preparing a three-dimensional substrate (gel) that is free of any gelatinization-inhibiting substance, thus Patel is considered to teach away from the subject matter of amended claims 1 and 10, as discussed at Applicant’s Remarks (first to fourth paragraphs, page 9).
Applicant’s remarks have been carefully considered, but are not found persuasive.
It is first noted that the lyophilized platelet lysate prepared by Patel (Example 1) does not include a gelatinizing-inhibitor, e.g. anticoagulant.
It is further noted that, in order to constitute a "teaching away," the teaching must be evaluated from a technological perspective, not merely a comparative perspective.  For example, it is not a teaching away of significance unless one of ordinary skill in the art would have understood the teaching as conveying that the method or structural configuration at issue cannot reasonably be expected to achieve what it is required to achieve according to the claimed invention.  See Syntex (USA) LLC, v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005) ("Under the proper legal standard, a reference will teach away when it suggests that the development flowing from its disclosures are unlikely to produce the objective of applicant's invention." (citing In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)).  A prior art reference must be considered for everything it teaches by way of technology and is not limited to the particular invention EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907 (Fed. Cir. 1985). 
Therefore, in the instant case, there is no suggestion in Patel that the not-yet-lyophilized platelet lysate of Wagner is unlikely to be successfully lyophilized (freeze-drying).  On the contrary, Patel has demonstrated a successful method for lyophilization of platelet lysates, and doing so not only formulates the therapeutic product for ease of transportation and long-term storage, lyophilization also provides the additional benefit of further lysing the platelets thus promoting further release of the beneficial growth factors (Patel, paragraph [0013]). Thus, Patel provides the motivation to modify the platelet lysate product of Wagner.
Thus, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

As to Applicant’s remarks regarding the rejection of claims 10 and 11 as unpatentable over the combination of Patel and Wagner, as discussed at Applicant’s remarks (first and second paragraphs, page 10), Applicant’s remarks have been carefully considered, but are not found persuasive.
In response, it is first noted, as set forth above, Patel does not add an exogenous gelatinization-inhibiting substance to the lyophilized platelet lysate and Wagner does 
It is further noted, as set forth above at Claim Interpretation, that the limitations directed to the product being “ready-to-use” and “for cultivating cells” are directed to intended uses of the produced dry lyophilized platelet lysate product.
Additionally, regarding Applicant’s assertion that Wagner teaches away from the subject matter of claim 10 since Wagner teaches the liquid culture medium comprises both platelet lysate and an anticoagulant, as discussed at Applicant’s Remarks (third paragraph, page 10), it is noted that Wagner’s three-dimensional gel substrate does not include an anticoagulant (i.e. a gelatinization-inhibiting substance) (Wagner at page 6, lines 10-13).

Conclusion
No claim is allowed.  No claim is free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/EVELYN Y PYLA/Examiner, Art Unit 1633                                                                                                                                                                                                        

/SCOTT LONG/Primary Examiner, Art Unit 1633